Exhibit 10.1

MASSEY ENERGY COMPANY

NON-EMPLOYEE DIRECTORS – COMPENSATION SUMMARY

(Amended and Restated Effective February 17, 2009)

 

Annual Retainer   $44,000 annual retainer, plus $5,000 annual retainer, for
Chairs of Board Committees ($15,000 for Chair of Audit Committee). $30,000
annual retainer for the Lead Director. Each annual retainer to be paid in four
(4) equal installments payable as soon as administratively practicable following
the end of the applicable calendar quarter. Meeting Fees   $2,000 for each Board
meeting attended, plus $2,000 for each Committee meeting attended ($3,000 for
each Audit Committee meeting). Meeting fees to be paid as soon as
administratively practicable following the meeting attended for which the fees
are due. Deferred Compensation   Annually directors may defer all or a portion
of their retainer and meeting fees and elect to have such deferred amounts
invested in: (1) an interest-bearing account or (2) phantom stock units based on
Massey Energy common stock. Payment of deferred retainer and meeting fees and
related earnings to be paid consistent with the terms of the plan pursuant to
which such amounts are deferred. Initial Grant of
Restricted Stock   $110,000 worth of restricted shares one-time grant. The
restricted shares may not be sold until they vest, but do receive dividends
prior to vesting as paid to shareholders. One third of the shares vest per year,
assuming continued service, or all vest upon the earlier occurrence of any of
the following while serving as a director: (i) the director retires with
Compensation Committee or Board approval as to vesting, (ii) the applicable
director dies or becomes permanently and totally disabled, or (iii) the
director’s service is terminated within two years after a change of control
occurs other than on account of a voluntary resignation. Initial Grant of
Restricted Units   $74,000 worth of restricted units one-time grant. Portions of
the units become earned and payable at the same time as each portion of the
Initial Grant of Restricted Stock to which such units relate vests. Annual Grant
  $80,000 worth of restricted shares and/or non-qualified stock options annual
grant. The proportion of each annual grant made in restricted shares and/or
non-qualified stock options will be at the sole discretion of the director. A
pro rata portion of the annual grant is given to a new director whose term
begins during a fiscal year. The restricted



--------------------------------------------------------------------------------

  shares may not be sold until they vest, but do receive dividends prior to
vesting as paid to shareholders. One third of the shares vest per year, assuming
continued service, or all vest upon the earlier occurrence of any of the
following while serving as a director: (i) the director retires with
Compensation Committee or Board approval as to vesting, (ii) the director dies
or becomes permanently and totally disabled, or (iii) the director’s service is
terminated within two years after a change of control occurs other than on
account of a voluntary resignation. One third of the non-qualified stock options
vest per year, assuming continued service, or all vest upon the earlier
occurrence of any of the following while serving as a director: (i) the director
with Compensation Committee or retires with Compensation Committee or Board
approval as to vesting, (ii) the director dies or becomes permanently and
totally disabled, or (iii) the director’s service is terminated within two years
after a change of control occurs other than on account of a voluntary
resignation. Non-qualified stock options which are vested at cessation of
service on the Board remain exercisable for the remainder of the full original
option term (normally ten years from date of grant). Insurance   $75,000 life
insurance (may require medical examination). $250,000 travel accident insurance
while traveling for Massey Energy Company. $75,000,000 Directors and Officers
liability insurance. Physicals   An annual physical, at the election of the
director. Supplemental Health Insurance   Secondary supplemental health
insurance, at the election of the director.

 

2